Exhibit 10.5(iii) Date: As of January 25, 2012 Signature Bank 261 Madison Avenue New York, NY 10016 Attention:Cliff Broder, Group Director and Vice President Re:Escrow Account No. 1501725427 Dear Mr. Broder: In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement dated December 1, 2011 by and among ORGANOVO, INC. (the “Company”), SPENCER TRASK VENTURES, INC. (“Spencer Trask”) and SIGNATURE BANK (the “Escrow Agent”), and that certain Joinder Agreement dated January 23, 2012, by an among the Company, Spencer Trask and ORGANOVO HOLDINGS, INC. (“Pubco”), the Company, Pubco and Spencer Trask hereby notify the Escrow Agent that the Termination Datehas been extended to March 30, 2012, the Final Termination Date. Very truly yours, ORGANOVO, INC. By: /s/ Keith Murphy Name: Keith Murphy Title:Chief Executive Officer ORGANOVO HOLDINGS, INC. By: /s/ Deborah Lovig Name: Deborah Lovig Title:President & CEO SPENCER TRASK VENTURES, INC. By: /s/ John Heidenreich Name: John Heidenreich Title:President
